--------------------------------------------------------------------------------

Exhibit 10.4
 
MORTGAGE AND SECURITY AGREEMENT


Dated: March 14, 2012


in the amount of
$16,200,000.00


from


REP 80 ARKAY DRIVE, LLC
Mortgagor
a New York limited liability company
having an address at:
c/o Rechler Equity Partners
225 Broadhollow Road, Suite 184W
Melville, New York 11747


to


STANDARD MICROSYSTEMS CORPORATION
Mortgagee
a Delaware corporation
having an address at:
80 Arkay Drive
Hauppauge, New York 11788


LOCATION OF PREMISES:


Address:
80 Arkay Drive
 
District:
0800
City:
Hauppauge
 
Section:
181.00
Town:
Smithtown
 
Block:
01.00
County:
Suffolk
 
Lots:
001.009, 001.015, 001.034, and 001.035
State:
New York
     



After recording, please return to:
Gary C. Hisiger, Esq.
MORITT HOCK & HAMROFF LLP
400 Garden City Plaza,
Garden City, New York 11530

 
 

--------------------------------------------------------------------------------

 

MORTGAGE AND SECURITY AGREEMENT (the “Mortgage”), made as of the 14th day of
March, 2012, given by REP 80 ARKAY DRIVE, LLC, a New York limited liability
company, having an address at c/o Rechler Equity Partners, 225 Broadhollow Road,
Suite 184W, Melville, New York 11747 (the “Mortgagor”), in favor of STANDARD
MICROSYSTEMS CORPORATION, a Delaware corporation, having an office at 80 Arkay
Drive, Hauppauge, New York 11788 (“Mortgagee”).


W I T N E S S E T H :


WHEREAS, the Mortgagor is the owner of, that certain parcel of improved real
property known as 80 Arkay Drive, Hauppauge, New York as more particularly
described in Schedule A attached hereto and made a part hereof;


WHEREAS, concurrently herewith, Mortgagor is borrowing from Mortgagee (the
“Loan”) the principal sum of $16,200,000.00 (the “Mortgage Loan Amount”); and


WHEREAS, in connection with the Loan, Mortgagor has executed and delivered to
Mortgagee that certain Mortgage Loan Note, dated of even date herewith, made by
Mortgagor, as maker, in favor of Mortgagee, as lender, in the original principal
amount of $16,200,000.00 (such Note, as the same may be hereafter amended,
modified or extended, being hereinafter called the “Note”) evidencing the
indebtedness of Mortgagor to Mortgagee; and


WHEREAS, to secure the payment of the indebtedness under the Note in the
Mortgage Amount, lawful money of the United States, to be paid in accordance
with the terms and conditions set forth in the Note, together with interest
thereon at the interest rate or rates set forth in the Note and together with
any other sums that may become due and payable hereunder or under the Note or
the other Loan Documents (as hereinafter defined), and to secure the performance
by Mortgagor of its obligations hereunder, and the other Loan Documents,
Mortgagor has agreed to execute and deliver to Mortgagee this Mortgage.


Certain Definitions


As used in this Mortgage, unless the context otherwise specifies or requires,
the following terms shall have the meanings herein specified, such definitions
to be applicable equally to the singular and to the plural forms of such terms.


“Agreements” shall mean all agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications, warranties, guarantees,
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted at the Premises or any part
thereof, or relating to any of the Chattels, and all right, title and interest
of Mortgagor therein and thereunder, including, without limitation, the right,
upon the happening of an Event of Default hereunder, to receive and collect any
sums payable to Mortgagor thereunder.


“Chattels” shall mean the Equipment, the Fixtures and the Personal Property.

 
 

--------------------------------------------------------------------------------

 

“Claim” shall mean any action, claim, counterclaim, cross-claim, cause of
action, suit, liability, demand, loss, expense, penalty, fine, judgment or other
cost of any kind or nature whatsoever, including, without limitation, all fees,
costs and expenses incurred in connection therewith of attorneys, consultants,
contractors and experts.


“Code” shall mean the Uniform Commercial Code in effect in the State of New
York, as amended from time to time.


“Default Rate” shall mean the Interest Rate provided in the Note plus three (3%)
percent per annum, but in no event to exceed the maximum rate allowed by law.


“Easements” shall mean all easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights, mineral rights and development
rights, and all estates, rights, titles, interests, privileges, liberties,
servitudes, tenements, hereditaments and appurtenances of any nature whatsoever,
in any way now or hereafter belonging, relating or pertaining to the Land and/or
the Improvements and the reversion and reversions, remainder and remainders, and
all land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interest, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Mortgagor of, in and to the Land and/or the Improvements and every
part and parcel thereof, with the appurtenances thereto.


“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the Code, now owned or hereafter acquired by Mortgagor, which is used at or in
connection with the Improvements or the Land or is located thereon or therein
(including, but not limited to, all machinery, equipment, furnishing, and
electronic data-processing and other office equipment now owned or hereafter
acquired by the Mortgagor and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto. Notwithstanding the foregoing, Equipment shall not include any property
belonging to tenants under leases at the Premises, except to the extent that the
Mortgagor shall have any rights or interest therein.


“Events of Default” shall mean the events and circumstances described as such in
Section 2.01 hereof.


"Guarantor" means, collectively Gregg Rechler, Mitchell Rechler and Donald
Rechler (the “Guarantor”).


"Guaranty" means that certain Guaranty of Recourse Carveouts, dated the date
hereof, executed by the Guarantor.


“Expenses” shall mean all out-of-pocket fees, charges, costs and expenses of any
nature whatsoever incurred at any time and from time to time (whether before or
after an Event of Default) by Mortgagee in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in this
Mortgage or any of the other Loan Documents, including, without limitation,
reasonable attorneys’ fees and expenses, court costs, receiver’s fees,
management fees and costs incurred in the repair, maintenance and operation of,
or taking possession of, or selling, all or any part of the Mortgaged Property.

 
 

--------------------------------------------------------------------------------

 

“Fixtures” shall mean all Equipment now owned, or the ownership of which is
hereafter acquired, by Mortgagor which is so related to the Land and/or
Improvements that it is deemed fixtures or real property under the law of the
particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation at the Premises,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Premises,
including, but not limited to, engines, devices for the operation of pumps,
pipes, plumbing, cleaning, call and sprinkler systems, fire extinguishing
apparatuses and equipment, heating, ventilating, plumbing, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of the Mortgagor’s interest therein) and all other utilities whether
or not situated in Easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof. Notwithstanding
the foregoing, “Fixtures” shall not include any property which tenants are
entitled to remove pursuant to leases at the Premises, except to the extent that
Mortgagor shall have any right or interest therein.


“Improvements” shall mean all structures, buildings, additions, extensions,
modifications and all other improvements of any kind whatsoever, and
replacements of any of the foregoing, now or hereafter located at or upon the
Land.


“Indebtedness” shall have the meaning accorded such term in the Granting Clause
of this Mortgage.


“Intangibles” shall mean all “general intangibles” (as such quoted term is
defined in the Code) in any way relating to the Premises, or any part thereof,
and that Mortgagor owns, including, without limitation, all intellectual
property, goodwill and books and records relating to the business operated or to
be operated on the Premises or any part thereof, together with all unearned
premiums, accrued, accruing or to accrue under all insurance policies now or
hereafter obtained by Mortgagor insuring the Mortgaged Property and all rights
and interest of Mortgagor thereunder.


“Interest Rate” shall have the meaning accorded such term in the Note.

 
 

--------------------------------------------------------------------------------

 

“Land” shall mean the real property described in Schedule A attached hereto and
by this reference, made a part hereof, including, without limitation, all of the
air space, easements, rights, privileges, royalties and appurtenances thereunto
belonging or in anywise appertaining thereto, and all of the estate, right,
title, interest, claim or demand whatsoever of Mortgagor therein and in the
streets, alleys and ways adjacent thereto, either at law or in equity, in
possession or expectancy, now or hereafter acquired.


“Loan” shall mean the loan from Mortgagee to Mortgagor evidenced by the Note,
which is being secured by, among other things, this Mortgage.


“Loan Documents” shall mean this Mortgage, the Note and the Guaranty, each dated
of even date herewith, executed and delivered by Mortgagor among others, in
favor of Mortgagee, all Uniform Commercial Code financing statements in respect
of the Mortgaged Property and all other documents, agreements, instruments,
certificates, title policies and the like securing and/or evidencing the
Mortgage Amount and other Indebtedness and/or executed and/or delivered by or on
behalf of the Mortgagor in connection with the closing of the Loan or at any
time thereafter.


“Mortgaged Property” shall have the meaning accorded such term in the Granting
Clause of this Mortgage.


“Person” shall mean an individual, a corporation, a partnership, a joint
venture, a limited liability company, a trust, an unincorporated association,
any governmental authority or any other entity.


“Personal Property” shall mean all furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, contract rights, accounts,
including, without limitation, all bank accounts maintained by or on behalf of
Mortgagor, and any other accounts established pursuant to any of the Loan
Documents, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Code), other than Fixtures, which are
now or hereafter owned by Mortgagor and which are located within or about the
Premises, together with all accessories, replacements and substitutions thereto
or therefor and the proceeds thereof, and the right, title and interest of
Mortgagor in and to any of the Personal Property which may be subject to the
lien of any security interest, as defined in the Code, superior to the lien of
this Mortgage, and all proceeds and products of the foregoing.


“Power of Sale” shall mean the right, power and authority of Mortgagee to sell
or cause the sale of the Mortgaged Property and/or a part or parts thereof, at a
public sale or auction, after any Event of Default and in accordance with and
pursuant to Article 14 of the Real Property Actions and Proceedings Law of the
State of New York, as the same may hereafter be modified or amended, or any
successor statute or statutes, and/or under and pursuant to any other laws or
regulations now in effect and/or hereafter enacted, which provides for and/or
enables the property encumbered by a mortgage to be sold by a mortgagee and/or
its agents and/or representatives in a public and/or private non-judicial sale.

 
 

--------------------------------------------------------------------------------

 

“Premises” shall mean, collectively, the Land and the Improvements.


All terms of this Mortgage not defined above shall have the respective meanings
accorded such terms in this Mortgage.


Granting Clause


NOW, THEREFORE, Mortgagor, in consideration of the premises and in order to
secure payment of the principal of the Note and the interest and any and all
other sums payable on the Note, under this Mortgage or the other Loan Documents,
as well as, without limitation, all loans, advances, indebtedness, notes,
liabilities, rate swap transactions, basis swaps, forward rate transactions,
commodity swaps, commodity options, equity or equity index swaps, equity or
equity index options, bond options, interest rate options, foreign exchange
transactions, cap transactions, floor transactions, collar transactions, forward
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options and amounts, liquidated or unliquidated, owing by the Mortgagor
to the Mortgagee or any affiliate of Mortgagee any time, of each and every kind,
nature and description, whether arising under this Mortgage or otherwise, and
whether secured or unsecured, direct or indirect (that is, whether the same are
due directly by the Mortgagor to the Mortgagee or any affiliate thereof; or are
due indirectly by the Mortgagor to the Mortgagee or any affiliate thereof as
endorser, guarantor or other surety, or as borrower of obligations due third
persons which have been endorsed or assigned to the Mortgagee or any affiliate
thereof, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan Documents
(all of such obligations are hereinafter referred to, collectively, as the
“Indebtedness”), and the performance and observance of all the other provisions
hereof, of the Note and the other Loan Documents, hereby gives, grants,
mortgages, bargains, sells, warrants, aliens, remises, releases, conveys,
assigns, transfers, hypothecates, deposits, pledges, sets over and confirms unto
Mortgagee all of its respective estate, right, title and interest in, to and
under any and all of the following described property (collectively, the
“Mortgaged Property”), whether now owned or held or hereafter acquired:


(a)            the Land;


(b)            the Improvements;


(c)            the Easements;


(d)            the Chattels;


(e)            the Intangibles;


(f)             the Agreements;


(g)            all awards or payments, including interest thereon, which may
heretofore and hereafter be made with respect to the Premises, whether from the
exercise of the right of eminent domain or condemnation (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
the right), or for a change of grade, or for any other injury to or decrease in
the value of the Premises;

 
 

--------------------------------------------------------------------------------

 

(h)            all proceeds in respect of the Mortgaged Property under any
insurance policies covering the Mortgaged Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Mortgaged
Property;


(i)             all refunds, rebates or credits in connection with reduction in
real estate taxes and assessments charged against the Premises as a result of
tax certiorari or any applications or proceedings for reduction or otherwise;


(j)             all leases and other agreements affecting the use, enjoyment or
occupancy of the Premises or any part thereof heretofore or hereafter entered
into (collectively, the “Leases”) and all right, title and interest of Mortgagor
therein and thereunder, including, without limitation, cash, letters of credit
or securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, income,
issues and profits (including all oil and gas or other mineral royalties and
bonuses) from the Land and the Improvements (collectively, the “Rents”) and all
proceeds from the sale or other disposition of the Leases;


(k)            the right, only to the extent set forth herein, in the name and
on behalf of Mortgagor, to appear in and defend any action or proceeding brought
with respect to the Mortgaged Property and to commence any action or proceeding
to protect the interest of the Mortgagee in the Mortgaged Property; and


(l)             all proceeds of any of the foregoing converted into cash,
property, claims or otherwise.


TO HAVE AND TO HOLD unto Mortgagee and its successors and assigns, forever to
its and their own proper use and behoof; and Mortgagor also does for itself, its
successors and assigns, covenant with the Mortgagee, and its successors and
assigns, that at and until the ensealing of these presents, it is well seized of
the Premises in fee simple, and has good right to mortgage, bargain and sell the
same and that the same are free from all encumbrances whatsoever except for
those permitted encumbrances and other matters set forth on Schedule B of the
title insurance policy insuring the lien of this Mortgage, and the PILOT
Agreement (collectively, the “Permitted Encumbrances”).


ARTICLE I.


Particular Covenants of Mortgagor


Mortgagor represents, warrants, covenants and agrees as follows:


SECTION 1.01 Mortgagor represents, warrants and covenants that it has a good and
marketable title to a leasehold interest in the Premises subject to no lien,
charge or encumbrance, other than the Permitted Encumbrances; that it will own
the Chattels free and clear of liens and claims; that this Mortgage is and will
remain a valid and enforceable first lien on the Mortgaged Property subject only
to the exceptions referred to above; that the execution and delivery of this
Mortgage, the Note and the other Loan Documents has been duly authorized by
Mortgagor and that there is no provision in any document relating to Mortgagor
that evidences or establishes the existence of Mortgagor requiring further
consent for such action by any other entity or person; that it is duly
organized, validly existing and is in good standing under the laws of the state
of its formation or incorporation, as the case may be; that it has (i) all
necessary licenses, authorizations, registrations, permits and/or approvals and
(ii) full power and authority to own its properties and carry on its business as
presently conducted and the execution and delivery by it of and performance of
its obligations under this Mortgage, the Note and the other Loan Documents will
not result in Mortgagor being in default under any provisions of any document
that evidences or establishes the existence of Mortgagor or of any mortgage,
credit or other agreement to which Mortgagor is a party or by which it is bound
or that affects Mortgagor or the Premises, or any part thereof; that it will
preserve such title, and will forever warrant and defend the same unto Mortgagee
and its successors and assigns, and will forever warrant and defend the validity
and priority of such lien hereof against the claims of all persons and parties
whomsoever, subject only to the Permitted Encumbrances.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.02 (a) Mortgagor will, at the sole cost and expense of Mortgagor, and
without expense to Mortgagee do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, deeds of trust, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require, for the better assuring, conveying, mortgaging,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed, mortgaged or assigned or intended now or hereafter so to be, or
that Mortgagor may be or may hereafter become bound to convey, mortgage or
assign to Mortgagee, or for more effectively carrying out the intention or
facilitating the performance of the terms of this Mortgage, or for filing,
registering or recording this Mortgage and, within ten (10) days after written
demand therefor, will execute and deliver chattel mortgages or comparable
security instruments to evidence more effectively the lien hereof upon the
Mortgaged Property or any part thereof, provided, however, Mortgagor hereby
authorizes Mortgagee to execute and file same in the name of Mortgagor to the
extent it may be lawful to do so should Mortgagor fail to do so within ten (10)
days after Mortgagee’s written demand therefor. Mortgagor will also, within ten
(10) days after Mortgagee’s written request, sign any affidavits or other
documents or instruments which may be necessary to maintain the priority of the
lien of this Mortgage with respect to the Mortgaged Property or any part
thereof, or to release or enforce such lien, including but not limited to any
amendments, corrections, deletions or additions to this Mortgage.


(b)            Mortgagor expressly agrees, intending that Mortgagee rely
thereon, that this Mortgage shall also constitute a “security agreement,” as
such term is defined in the Code with respect to the Chattels, Intangibles and
other Mortgaged Property. Mortgagor further expressly agrees, intending that
Mortgagee rely thereon, that this Mortgage, to the extent permitted by law,
shall also constitute a “financing statement,” as such term is defined in the
Code with respect to the Fixtures. By its execution of this Mortgage, Mortgagor
hereby authorizes Mortgagee to file and/or record this Mortgage as a security
instrument and fixture filing with respect to the Mortgaged Property or any part
thereof, and authorizes Mortgagee to file one or more financing statements,
amendments, fixture filings, renewals or continuation statements with respect to
the Mortgaged Property or any part thereof, and authorizes Mortgagee to file any
other document or instrument as may from time to time be permitted under the
Code or which Mortgagee may otherwise deem reasonably necessary in connection
with the Mortgaged Property or any part thereof. If requested by Mortgagee in
writing, Mortgagor agrees to sign all such financing statements, amendments,
renewal or continuation statements and other instruments and documents, and
Mortgagor hereby authorizes Mortgagee to sign all such financing statements,
amendments, renewals, continuation statements, documents and instruments in
Mortgagor’s name as Mortgagor’s attorney-in-fact should Mortgagor fail to sign
same within ten (10) days after Mortgagee’s written request.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.03 (a) Mortgagor forthwith upon the execution and delivery of this
Mortgage, and thereafter from time to time, agrees to assist and cooperate with
the Mortgagee to cause this Mortgage, and any security instrument creating a
lien or evidencing the lien hereof upon the Chattels and/or the Intangibles and
each instrument of further assurance to be filed, registered and/or recorded in
such manner and in such places as may be required by any present or future law
in order to publish notice of and fully to protect the lien hereof upon, and the
interest of Mortgagee in, the Mortgaged Property.


(b)            Mortgagor will pay all filing, registration or recording fees,
taxes and other charges, and all costs and expenses incident to the execution,
acknowledgment, delivery and recording and/or filing of this Mortgage, the other
Loan Documents, any mortgage supplemental hereto, any other security instrument
with respect to the Chattels or the Intangibles, and any instrument of further
assurance, and all Federal, state, county and municipal stamp taxes and other
taxes, duties, impositions, assessments and charges arising out of or in
connection with the execution and delivery of the Note, this Mortgage or any
mortgage supplemental hereto, any security instrument with respect to the
Chattels and/or the Intangibles, any other Loan Document or any instrument of
further assurance.


(c)            Upon Mortgagor’s full satisfaction of the Indebtedness and all of
Mortgagor’s other obligations under the Note, this Mortgage and the other Loan
Documents, at Mortgagor’s request and at Mortgagor’s sole cost and expense
(including, without limitation, the payment of all reasonable legal fees and
disbursements), Mortgagee shall execute and promptly deliver to Mortgagor a
release of the lien of this Mortgage and the Assignment of Leases and Rents and
termination statements as to any Uniform Commercial Code financing statements
filed by Mortgagee in respect of the Mortgaged Property, or at Mortgagor’s
option, Mortgagee shall execute and deliver an Assignment of this Mortgage and
the Note to such new lender as Mortgagor shall designate, as more particularly
set forth in Section 3.19 below. Mortgagor shall be responsible for the
recordation and filing of such release or assignment and termination statements.
Upon written request of Mortgagor following the full satisfaction of the
Indebtedness and all of Mortgagor’s other obligations under the Note, this
Mortgage and the other Loan Documents, Mortgagee shall return the original Note
to Mortgagor.


SECTION 1.04 Mortgagor will punctually pay the principal and interest and all
other sums to become due in respect of the Note at the time and place and in the
manner specified in the Note, according to the true intent and meaning thereof,
all in any coin or currency of the United States of America that at the time of
such payment shall be legal tender for the payment of public and private debts,
and all such principal and interest due in respect of the Note is hereby deemed
an obligation due under this Mortgage.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.05 Mortgagor will, so long as it is the owner of the Mortgaged
Property or any part thereof, do all things necessary to preserve and keep in
full force and effect its existence, rights and privileges as a general
partnership, and will comply with all regulations, rules, ordinances, statutes,
orders and decrees of any governmental authority or court applicable to
Mortgagor or to the Mortgaged Property of any part thereof, including the
maintaining of a valid temporary Certificate of Occupancy or permanent
Certificate of Occupancy for the entire Mortgaged Property during the term of
the Note.


SECTION 1.06 All right, title and interest of Mortgagor in and to all
extensions, improvements, betterments, renewals, substitutes and replacements
of, and all additions and appurtenances to, the Mortgaged Property hereafter
acquired by, or released to, Mortgagor, or constructed, assembled or placed by
Mortgagor on the Premises or any part thereof, and all conversions of the
security constituted thereby, immediately upon such acquisition, release,
construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, conveyance, assignment or other
act by Mortgagor, shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by Mortgagor and
specifically described in the Granting Clause hereof, but at any and all times,
upon ten (10) days prior written demand, Mortgagor will execute and deliver to
Mortgagee any and all such further assurances, mortgages, conveyances or
assignments thereof as the Mortgagee may require for the purpose of expressly
and specifically subjecting the same to the lien of this Mortgage.


SECTION 1.07 (a) Mortgagor, from time to time when the same shall become due and
payable, will pay and discharge all taxes of every kind and nature, all general
and special assessments, levies, permits, inspection and license fees, all water
and sewer rents and charges, and all other public charges whether of a like or
different nature, imposed upon or assessed against the Mortgaged Property, or
any part thereof, or upon the revenues, rents, issues, income and profits of the
Mortgaged Property, or any part thereof, or arising in respect of the occupancy,
use or possession thereof. Mortgagor will, upon the request of Mortgagee,
deliver to Mortgagee receipts evidencing the payment of all such taxes,
assessments, levies, fees, rents and other public charges imposed upon or
assessed against the Mortgaged Property, or any part thereof, or the revenues,
rents, issues, income or profits thereof.


(b)            Mortgagor will pay, from time to time when the same shall become
due, all lawful claims and demands of mechanics, materialmen, laborers and
others, which claims and demands, if unpaid, might result in, or permit the
creation of, a lien on the Mortgaged Property or any part thereof, or on the
revenues, rents, issues, income and profits arising therefrom and in general
will do or cause to be done everything necessary so that the lien of this
Mortgage shall be fully preserved, at the sole cost and expense of Mortgagor,
without expense to Mortgagee.


(c)            Nothing in this Section 1.07 shall require the payment or
discharge of any obligation imposed upon Mortgagor by this Section so long as
Mortgagor shall in good faith and at its own cost and expense contest the same
or the validity thereof by appropriate legal proceedings that shall operate to
prevent the collection thereof or other realization thereon and the sale or
forfeiture of the Premises or any part thereof to satisfy the same; provided
that during such contest Mortgagor shall, at the option of Mortgagee, provide
security reasonably satisfactory to Mortgagee, assuring the discharge of
Mortgagor’s obligation hereunder and of any additional charge, penalty or
expense arising from or incurred as a result of such contest; and provided
further that if, at any time, payment of any obligation imposed upon Mortgagor
by subsection (a) of this Section shall become necessary to prevent the delivery
of a tax deed, or its equivalent, conveying the Premises or any other part of
the Mortgaged Property, or any part thereof, because of non payment, then
Mortgagor shall pay the same in sufficient time to prevent the delivery of such
tax deed or its equivalent.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.08 Mortgagor will pay any and all taxes, charges, fees and/or levies
by reason of Mortgagee’s ownership of and interest in the Note, this Mortgage or
the other Loan Documents and/or resulting from the exercise by Mortgagee of any
of its rights and/or remedies provided for under this Mortgage, except for
income taxes. The obligations assumed by Mortgagor pursuant to this Section 1.08
shall survive the exercise by Mortgagee of any of its rights and/or remedies
under this Mortgage.


SECTION 1.09 (a) Mortgagor will keep the Improvements and the Premises insured
(i) against loss by fire for the benefit of Mortgagee, (ii) against loss by
flood if the Premises is located in an area identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (the “Insurance Policies”). Mortgagor shall assign and deliver said
policies to Mortgagee. Mortgagor shall reimburse Mortgagee for any premiums paid
for insurance made by Mortgagee on Mortgagor’s default in so insuring the
Improvements and the Premises or in so assigning and delivering the policies.
The fire insurance policy required hereunder shall contain the usual extended
coverage endorsement.


(b)            Mortgagor shall give Mortgagee prompt written notice of any
damage to, or destruction of, the Improvements, or any part thereof, or of any
other casualty or loss at or affecting the Premises or the Chattels, and
Mortgagee shall have the right to join Mortgagor in adjusting any insurance
claim in respect of any such damage, destruction, casualty or loss in excess of
$100,000.00. Notwithstanding anything to the contrary contained herein or in
Section 254 of the Real Property Law of the State of New York or any other
provision of applicable law, the proceeds of any insurance coming into the
possession of Mortgagee in respect of any damage, destruction, casualty or loss
shall not be deemed trust funds, and Mortgagee shall allow all or a portion of
such proceeds to be used for the restoration of the Mortgaged Property unless
(i) Mortgagor, as landlord under a lease with Mortgagee, as tenant, exercises
its right under such lease to terminate said lease as a result of the loss, or
(ii) such loss occurs in the last twelve (12) months of the term of the Note
secured by this Mortgage and as a result of such loss all or substantially all
of the tenants of the Building at such time have the right to terminate their
leases due to such loss, then in either of such events the Mortgagee may require
application of the insurance proceeds to the principal balance of the
Indebtedness. In the event any such insurance proceeds shall be used to reduce
the Indebtedness, the same shall be applied by Mortgagee, after the deduction
therefrom and repayment to Mortgagee of any and all costs incurred by Mortgagee
in the recovery thereof (including reasonable attorneys’ fees and
disbursements), in any manner it shall designate, including but not limited to,
the application of such proceeds to the then unpaid installments of the
principal balance due under the Note in the inverse order of their maturity,
such that the regular payments, if any, under the Note shall not be reduced or
altered in any manner. Any prepayment of the Note from the proceeds of insurance
shall be without prepayment premium.

 
 

--------------------------------------------------------------------------------

 

(c)            Unless, as provided above, the Mortgagee requires the
Indebtedness to be paid in full within thirty (30) days of the date of any
damage, destruction, loss or other casualty to the Improvements, and provided
that casualty insurance proceeds are otherwise made available to Mortgagor,
Mortgagor shall promptly commence and diligently continue to perform the
repairs, restoration and rebuilding of the portion of the Improvements so
damaged or destroyed (hereinafter the “Work”) so as to restore the Improvements
and Chattels in full compliance with all legal requirements and so that the
Mortgaged Property shall be at least equal in value and general utility as they
were prior to such damage or destruction.


(d)            During any period that Work is being performed at the Premises by
Mortgagor, Mortgagor, at its sole cost and expense, shall maintain in full force
and effect a builder’s “all risk” insurance policy insuring the Improvements
against such risks on a replacement cost basis (including, without limitation,
fire and extended coverage and collapse of the Improvements to agreed limits) as
Mortgagee may request. Such policy shall be deemed an Insurance Policy hereunder
for all purposes and shall fully comply with the provisions of Section 1.09(a)
hereof.


(e)            If the insurance proceeds, less the cost, if any, to Mortgagee of
such recovery and of paying out such proceeds (including reasonable attorneys’
fees and costs allocable to inspecting the Work and the plans and specifications
therefor) should be paid towards restoration of the Improvements and Chattels or
if such insurance proceeds are applied toward such restoration, then such
insurance proceeds shall be applied by Mortgagee to the payment of the cost of
the Work and shall be paid out from time to time to Mortgagor and/or, at
Mortgagee’s option, directly to the contractor, subcontractors, materialmen,
laborers, engineers, architects and other persons rendering services or
materials for the Work, as said Work progresses except as otherwise hereinafter
provided, but subject to the following conditions, any of which Mortgagee may
freely waive, at Mortgagee’s sole discretion:


(i)             Each request for payment shall be made on five (5) days prior
notice to Mortgagee and shall be accompanied by a certificate of the Mortgagees
inspector or the Architect if one is required under subsection (e) above,
otherwise by a certificate of an officer of Mortgagor, stating (A) that all of
the Work completed has been done in compliance with the approved plans and
specifications, if any be required under said subsection (e) above, and in
accordance with all provisions of law; (B) the sum requested is justly required
to reimburse Mortgagor for payments by Mortgagor to, or is justly due to, the
contractor, subcontractor, materialmen, laborers, engineers, architects or other
persons rendering services or materials for the Work (giving a brief description
of such services and materials), and that when added to all sums, if any,
previously paid out by Mortgagee does not exceed the value of the Work done to
date of such certificate, and (C) that the amount of such proceeds and other
deposits remaining in the hands of Mortgagee will be sufficient on completion of
the Work to pay for the same in full (giving in such reasonable detail as
Mortgagee may require an estimate of the cost of such completion);


(ii)            Each request shall be accompanied by waivers of liens
satisfactory to Mortgagee covering that part of the Work previously paid for, if
any, and by a search prepared by the title company which insured the lien of the
Mortgage or by other evidence satisfactory to Mortgagee, that there has not been
filed with respect to the Premises or any part thereof any mechanic’s lien or
other lien or instrument for the retention of title in respect of any part of
the Work not discharged of record and that there exist no encumbrances on or
affecting the Premises or any part thereof or any part of the other Mortgaged
Property, other than the Permitted Encumbrances, if any;

 
 

--------------------------------------------------------------------------------

 

(iii)           The request for any payment after the Work has been completed
shall be accompanied by a copy of all certificates, permits, licenses, waivers
and/or other documents required by law to render occupancy of the Premises
legal; and


(iv)           Upon completion of the Work and payment in full therefor, or upon
failure on the part of Mortgagor to commence, as provided in Section 1.09(c)
above, or diligently to continue the Work, or at any time upon request by
Mortgagor, Mortgagee may apply the amount of any such proceeds then or
thereafter in the hands of Mortgagee to the payment of the Indebtedness;
provided, however, that nothing herein contained shall prevent Mortgagee from
applying at any time the whole or any part of such proceeds to the curing of any
default after expiration of applicable notice and cure periods under this
Mortgage, the Note or any other Loan Documents.


SECTION 1.10 If Mortgagor shall fail to perform any of the covenants contained
in Sections 1.01, 1.03, 1.05, 1.07, 1.08, 1.09, 1.12 or 1.21 hereof, Mortgagee
may make advances to perform the same on its behalf upon thirty (30) days’ prior
written notice to Mortgagor, and all sums so advanced shall be a lien upon the
Mortgaged Property and shall be secured hereby. Mortgagor will repay on demand
all sums so advanced on its behalf with interest at the Default Rate. The
provisions of this Section shall not prevent any default in the observance of
any covenant contained in said Sections 1.01, 1.03, 1.05, 1.07, 1.08, 1.09, 1.12
or 1.21 from constituting an Event of Default.


SECTION 1.11 (Intentionally Omitted)


SECTION 1.12 Mortgagor will not commit any material waste on the Mortgaged
Property, or any part thereof, or make any change in the use of the Mortgaged
Property, or any part thereof, that will in any way materially decrease the
value of the Mortgaged Property or increase the risk of fire or other hazard or
casualty arising out of construction or operation. Mortgagor will, at all times,
maintain the Improvements in good operating order and condition and will
promptly make, from time to time, all repairs, renewals, replacements, additions
and improvements in connection therewith which are necessary or desirable to
such end. The Improvements shall not be demolished or substantially altered, nor
shall any Chattels be removed (other than in the ordinary course of business)
without the prior written consent of Mortgagee, except where appropriate
replacements free of superior title, liens and claims are immediately made
having value at least equal to the value of the removed Chattels.


SECTION 1.13 Mortgagor, immediately upon obtaining knowledge of the institution
of any proceedings for the condemnation of the Premises or any part thereof,
will notify Mortgagee of the pendency of such proceedings. Mortgagee may
participate in any such proceedings and Mortgagor from time to time will deliver
to Mortgagee all instruments requested by it, in writing, to permit such
participation. In the event of such condemnation proceedings, the award or
compensation payable is hereby assigned to and shall be paid to Mortgagee.
Mortgagee shall be under no obligation to question or challenge the amount of
any such award or compensation and may accept the same in the amount in which
the same shall be paid. In any such condemnation proceedings, Mortgagee may be
represented by counsel selected by Mortgagee. The proceeds of any award or
compensation so received shall at the option of Mortgagee, either be applied
toward the payment of the Indebtedness notwithstanding the fact that the
Indebtedness may not then be due and payable, and/or to the restoration of the
Improvements (in the case of a partial condemnation that affects the
Improvements in such a way that restoration is required to such Improvements).
In the event that any portion of the condemnation awards or compensation shall
be used to reduce the Indebtedness, same shall be applied by Mortgagee in any
manner it shall designate, including, but not limited to, the application of
such award or compensation to the then unpaid installments of the principal
balance due under the Note in the inverse order of their maturity such that the
regular payments under the Note shall not be reduced or altered in any manner.
Mortgagor, upon written request by Mortgagee, shall make, execute and deliver
any and all instruments requested for the purpose of confirming the assignment
of the aforesaid awards and compensation to Mortgagee free and clear of any
liens, charges or encumbrances of any kind or nature whatsoever. Mortgagee shall
not be limited to the interest paid on the proceeds of any award or
compensation, but shall be entitled to the payment by Mortgagor of interest at
the applicable rate provided for in the Note.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.14 (a) The Mortgagor will not execute an assignment of any Leases
affecting the Premises or any part thereon, or the Rents, or any part thereof,
from the Premises, except in favor of Mortgagee.


(b)            Mortgagor will not execute any Lease of all or a substantial
portion of the Premises except with the intention of actual occupancy by the
lessee thereunder (or an affiliate of such lessee), and will at all times
promptly and faithfully perform, or cause to be performed promptly, all of the
covenants, conditions and agreements contained in all Leases of the Premises, or
any part thereof, now or hereafter existing, on the part of the lessor
thereunder to be kept and performed and will at all times do all things
necessary to compel performance by the lessee under each Lease of all
obligations, covenants and agreements by such lessee to be performed thereunder.
If any of such Leases provide for the giving by the lessee of an estoppel
certificate with respect to the status of any such Leases, Mortgagor shall
exercise its right to request such certificates within ten (10) days of any
written demand therefor by Mortgagee.


(c)            Mortgagor shall furnish to Mortgagee, within ninety (90) days
after the end of each fiscal year, a written statement containing the names of
all lessees of the Improvements and Premises or any part thereof, the terms of
their respective leases, the space occupied and the rentals payable thereunder.
The foregoing reporting requirement shall not apply during the period in which
Mortgagee is the sole tenant of the Premises.


SECTION 1.15 Unless otherwise prohibited by applicable law, each Lease of the
Premises, or of any part thereof, shall provide that, in the event of the
enforcement by Mortgagee of the remedies provided for by law or by this
Mortgage, the lessee thereunder will, upon request of any person succeeding to
the interest of Mortgagor as a result of such enforcement, automatically become
the lessee of said successor in interest, without change in the terms or other
provisions of such Lease; provided, however, that said successor in interest
shall not be bound by (i) any payment of rent or additional rent for more than
one (1) month in advance, except prepayments in the nature of security for the
performance by said lessee of its obligations under said Lease, or (ii) any
material amendment or modification of the Lease made without the consent of
Mortgagee or such successor in interest. Reference is hereby made to Section
291-f of the Real Property Law of the State of New York, for purposes of
obtaining for Mortgagee the benefit of Section 291-f in connection with this
Mortgage. Each such Lease shall provide that upon request by such successor in
interest, such lessee shall execute and deliver an instrument or instruments
confirming such attornment.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.16 Mortgagor hereby agrees that if in connection with the closing of
the Loan (a) any of the Loan Documents executed by Mortgagor misstates or
inaccurately reflects the true and correct terms and provisions of the Loan, or
(b) Mortgagor failed to execute any documents or instruments that should have
been executed by Mortgagor (regardless of whether said misstatement, inaccuracy
or failure was due to the unilateral mistake of Mortgagee, the mutual mistake of
Mortgagor and Mortgagee, or clerical error), then in such event, Mortgagor
shall, within ten (10) days of Mortgagee’s written request, and in order to
correct any such misstatement, inaccuracy or failure, execute such new Loan
Documents as Mortgagee may deem reasonably necessary or desirable to remedy said
inaccuracy, mistake or failure.


SECTION 1.17 In the event any payment provided for herein or in the Note shall
become overdue for a period in excess of fifteen (15) days, a late charge of
five cents ($.05) for each dollar ($1.00) so overdue shall become immediately
due to Mortgagee for the purpose of defraying the expenses incidental to
handling such delinquent payment, and such charge shall be deemed to be part of
the Indebtedness and secured by the lien of this Mortgage. Late charges shall be
payable with the next installment of principal and/or interest due under the
Note.


SECTION 1.18 Mortgagor, in compliance with Section 13 of the Lien Law of the
State of New York, will receive the advances secured by this Mortgage, and will
hold the right to receive such advances, as a trust fund to be applied first for
the purpose of paying the cost of Improvements to the Premises and will apply
the same first to the payment of the cost of any such Improvements to the
Premises before using any part of the total of the same for any other purpose.


SECTION 1.19 Mortgagor agrees that it shall indemnify and hold Mortgagee and its
successors and assigns harmless against any loss or liability, cost or expense,
including without limitation, any judgments, reasonable attorneys’ fees, costs
of appeal bonds and printing costs, arising out of or relating to any
proceedings instituted by any claimant alleging priority over the lien of this
Mortgage by any claimant alleging a violation by Mortgagor or Mortgagee of any
section of Article 3-A of the Lien Law of the State of New York.


SECTION 1.20 Upon written request of Mortgagee, Mortgagor shall execute and
deliver to the appropriate governmental authority any affidavit, instrument,
document and/or filing required pursuant to any applicable statute, ordinance,
rule and/or regulation in connection with the Premises, the Note and other Loan
Documents and/or the business and affairs of Mortgagor.


SECTION 1.21 Mortgagor expressly covenants and agrees to pay in full the
reasonable fees and expenses of Mortgagee’s counsel, promptly upon the receipt
of a statement therefor, which are incurred after the date hereof and which fees
and expenses arise in connection with any matter incidental to the loan that is
evidenced by the Note and secured by this Mortgage and those fees and expenses
that are incurred after the date hereof which fees and expenses arise in
connection with the enforcement of any document executed in connection with the
loan.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.22 (a) Mortgagor represents and warrants that, except as set forth in
that certain environmental assessment prepared by Environmental Impact, dated
August 8, 2011 (the “Environmental Report”), to the best of Mortgagor’s
knowledge, after due inquiry and investigation, the Premises are not now used to
generate, manufacture, refine, transport, treat, store, handle, dispose,
transfer, produce, process or in any manner deal with, except in accordance with
applicable laws, Hazardous Materials (as hereinafter defined). Mortgagor
covenants that the Premises shall be kept free of Hazardous Materials, and shall
not be used to generate, manufacture, refine, transport, treat, store, handle,
dispose, transfer, produce, process or in any manner deal with, Hazardous
Materials, and Mortgagor shall not cause or permit, as a result of any
intentional or unintentional act or omission on the part of Mortgagor or any
tenant or subtenant or occupant, the installation of Hazardous Materials at the
Premises or onto any other property or affecting any “natural resources” (as
such term is defined in CERCLA (as hereafter defined)) or suffer the presence of
Hazardous Materials on the Premises. Mortgagor agrees to comply with, and use
commercially reasonable efforts to ensure compliance by all tenants, subtenants
and occupants with all applicable Federal, state and local laws, ordinances,
rules and regulations with respect to Hazardous Materials (collectively,
“Environmental Laws”), and shall keep the Premises and the other Mortgaged
Property free and clear of any liens or assessments imposed pursuant to such
Environmental Laws. Mortgagor shall conduct and complete all investigations,
studies, sampling, and testing, and all remedial, removal, and other actions
necessary to clean up and remove all Hazardous Materials on, from or affecting
the Mortgaged Property or any part thereof in accordance with all applicable
Environmental Laws and to the satisfaction of Mortgagee. For these purposes,
“Hazardous Materials” shall include, without limitation, any flammable
explosives, radioactive materials, hazardous wastes, hazardous or toxic
substances, or related or similar materials, asbestos or any material containing
asbestos, or any other substance or material as defined by any Federal, state or
local Environmental Law including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
Sections 9601, et seq., as amended, including, without limitation, the Superfund
Amendments and Reauthorization Act of 1986 (“CERCLA”), the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Sections 6901, et seq., and
in the regulations adopted and publications promulgated pursuant thereto. These
obligations and liabilities of Mortgagor shall survive any foreclosure involving
the Mortgaged Property or the delivery of a deed in lieu of foreclosure.
Notwithstanding anything to the foregoing, it is expressly understood that
Mortgagee, as tenant at the Premises under those certain sublease agreements
being executed contemporaneously herewith, will be using certain Hazardous
Materials at the Premises as part of its business operations, which use shall be
in accordance with applicable Environmental Laws and shall not be deemed a
violation by Mortgagor of the provisions of this Section 1.22.


(b)            Mortgagor shall protect, indemnify and save harmless Mortgagee
and its successors and assigns from and against all liabilities, obligations,
claims, assessments, damages, penalties, causes of action, costs and expenses
(including without limitation reasonable attorneys’ fees and expenses), imposed
upon or incurred by or asserted against Mortgagee or its successors and assigns
by reason of (i) the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Materials
in, on, above, under, from or affecting the Premises or any other property or
natural resources; (ii) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to such Hazardous
Materials; (iii) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Materials; or (iv) any violation of
laws, orders, regulations, requirements, or demands of government authorities,
or any policies or requirements of Mortgagee which are based upon or in any way
related to such Hazardous Materials including, without limitation, attorneys’ or
consultants’ fees, investigation and laboratory fees, court costs, litigation
expenses, and diminution in value, and (v) any violation of any Environmental
Laws. The foregoing indemnity shall not apply with respect to any Hazardous
Materials existing at the Property as of the date hereof, if any, as more
particularly described in the Environmental Report.

 
 

--------------------------------------------------------------------------------

 

(c)            Mortgagor shall, to the extent it has notice or knowledge, give
prompt written notice to Mortgagee of: (i) any proceeding or inquiry by any
governmental authority with respect to the presence of any Hazardous Materials
on the Mortgaged Property or the migration thereof from or to other property;
(ii) all claims made or threatened by any party against Mortgagor or the
Mortgaged Property relating to any loss or injury resulting from any Hazardous
Materials; (iii) the storage, production, release, discharge or disposal of any
Hazardous Materials at the Premises other than in accordance with all applicable
Environmental Laws; and/or (iv) Mortgagor’s discovery of any occurrence or
condition that could cause the Mortgaged Property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of the Mortgaged Property under any Environmental Law.


(d)            Mortgagor shall promptly provide to Mortgagee copies of all
written notices or other communications received by Mortgagor from any
governmental agency, tenant, subtenant or occupant with respect to Hazardous
Materials at, in, on, under or otherwise affecting the Mortgaged Property or any
part thereof, including without limitation, any notices or other communication
relating to any actual or threatened inquiry, investigation, claim, proceeding
or action concerning Hazardous Materials or other environmental conditions
affecting the Premises.


(e)            Mortgagor shall keep Mortgagee apprised of the status of any
governmental inquiry or investigation relating to environmental matters at the
Premises, any enforcement, clean-up, removal, remediation or other governmental
proceedings or actions threatened, instituted or completed or pursuant to any
Environmental Laws with respect to the Mortgaged Property or any part thereof,
as well as any other claims, actions or proceedings with respect to the Premises
relating to environmental matters. Mortgagor shall not enter into any
settlement, agreement, consent decree, deed notice or other arrangement or
compromise with respect to any governmental inquiry, investigation, proceeding
or action, or other claim, action or proceeding relating to Hazardous Materials
and/or the clean-up or remediation of the Premises without Mortgagee’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Mortgagee may, but shall not be required to, participate in any
inquiry, investigation, or proceeding or action with respect to the Premises in
connection with any Environmental Law or Hazardous Materials, and Mortgagor
shall pay all reasonable attorneys’ fees and disbursements incurred by Mortgagee
in connection therewith.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.23 Mortgagor has not and shall not:


(a)            engage in any business activity other than the ownership,
operation and maintenance of the Premises, and those business activities in
which Mortgagor is currently engaged, and activities incidental thereto;


(b)            acquire or own any material assets other than (i) the Premises,
and (ii) such incidental Chattels and Intangibles as may be necessary for the
operation of the Premises and those business activities in which Mortgagor is
currently engaged;


(c)            merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;


(d)            fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization or formation, or without the prior written
consent of Mortgagee (which consent shall not be unreasonably withheld,
conditioned or delayed), amend, modify, terminate or fail to comply with the
provisions of Mortgagor’s Operating Agreement, Articles or Certificate of
Incorporation or Formation and By-Laws, or certificate of partnership or limited
partnership, partnership or trust agreement or any other similar or analogous
organizational documents of Mortgagor, as the case may be, as same may be
further amended or supplemented, if such amendment, modification, termination or
failure to comply would adversely affect the ability of Mortgagor to perform its
obligations hereunder or under the Note and/or other Loan Documents.


(e)            commingle its assets with the assets of any of its members,
stockholders, directors, officers, partners, trustees, affiliates, principals or
of any other person or entity;


(f)             become insolvent and fail to pay its debts and liabilities from
its assets as the same shall become due;


(g)            seek the dissolution or winding up in whole, or in part, of
Mortgagor;


(h)            intentionally omitted;


(i)             fail either to hold itself out to the public as a legal entity
separate and distinct from any other entity or person or to conduct its business
solely in its own name in order not (i) to mislead others as to the identity
with which such other party is transacting business, or (ii) to suggest that
Mortgagor is responsible for the debts of any third party (including any member,
stockholder, director, officer, partner, trustee, principal or affiliate
thereof); or


(j)             file or consent to the filing of any petition, either voluntary
or involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.24 Mortgagor agrees as follows:


(a)            Mortgagor agrees that the Premises shall at all times comply to
the extent applicable with the requirements of the Americans with Disabilities
Act of 1990, as amended from time to time, the Fair Housing Amendments Act of
1988, as amended from time to time, all state and local laws and ordinances
related to handicapped access and all rules, regulations, and orders issued
pursuant thereto including, without limitation, the Americans with Disabilities
Act Accessibility Guidelines for Buildings and Facilities, as amended from time
to time (collectively, “Access Laws”).


(b)            Notwithstanding any provisions set forth herein or in any other
documents regarding Mortgagee’s approval or alterations of the Premises,
Mortgagor shall not alter the Premises in any manner that would increase
Mortgagor’s responsibilities for compliance with the applicable Access Laws
without the prior written approval of Mortgagee, which approval shall not be
unreasonably withheld, conditioned or delayed. The foregoing shall apply to
tenant improvements constructed by Mortgagor or by any of its tenants. Mortgagee
may condition any such approval upon receipt of a certificate of Access Laws
compliance from an architect, engineer, or other person reasonably acceptable to
Mortgagee.


(c)            Mortgagor agrees to give prompt notice to Mortgagee of the
receipt by Mortgagor of any complaints related to violations of any Access Laws
and of commencement of any proceedings or investigations related to compliance
with applicable Access Laws.


(d)            Mortgagor covenants and agrees that it shall not lease any part
of the Premises to or permit any part of the Premises to be occupied by a tenant
or third party who will generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce, process or in any manner deal with Hazardous
Materials (other than cleaning products routinely used in office buildings). The
foregoing negative covenant shall not apply to the sublease between Mortgagor,
as landlord, and Mortgagee, as tenant.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.25 Except as expressly hereafter provided, Mortgagor shall not sell,
convey, dispose of, alienate, hypothecate, lease (except to space tenants in
accordance with the provisions of Section 1.14 hereof and as otherwise set forth
herein), assign, pledge, mortgage, encumber or otherwise transfer (each a
“Transfer” and, collectively, “Transfers”) the Premises, or any part thereof or
interest therein, in any manner or way, whether voluntarily or involuntarily,
and any such Transfer shall constitute an Event of Default hereunder giving
Mortgagee the right, at its sole option, to declare any or all of the
Indebtedness secured hereby immediately due and payable and to otherwise
exercise any of its other rights and remedies contained in Article II hereof;
and if such acceleration occurs during any period when a prepayment fee is
payable pursuant to the provisions set forth in the Note, then, in addition,
such prepayment fee shall then be immediately due and payable to the same extent
as though Mortgagor were prepaying the entire Indebtedness secured hereby on the
date of such acceleration. For the purposes of this Section 1.25, each of the
following events shall be deemed to be a Transfer by Mortgagor: (i) if Mortgagor
shall enter into any installment sales agreement pursuant to which Mortgagor
agrees to sell the Premises, or any part thereof or any interest therein; (ii)
if Mortgagor shall lease or sublease all or a substantial part of the Premises
to any person or entity for other than actual occupancy by such person or
entity; (iii) if Mortgagor or any of its direct or indirect members,
shareholders, general or limited partners, or other beneficial or equity owners
(and including, without limitation, the beneficiary of any trust that may hold a
direct or indirect ownership interest in Mortgagor) (all such direct or indirect
members, shareholders, general or limited partners or other beneficial or equity
owners, individually, a “Mortgagor Equity Owner” and, collectively, “Mortgagor
Equity Owners”), shall be a corporation, the Transfer, either voluntarily or
involuntarily, of any of the issued and outstanding stock of Mortgagor, or the
Transfer of any of the issued and outstanding stock in any such Mortgagor Equity
Owner (or the issuance of new shares of stock in Mortgagor, or in any Mortgagor
Equity Owner, so that immediately after such issuance, the total stock then
issued and outstanding shall be more than one hundred (100%) percent of the
total stock immediately prior to such issuance); (iv) if Mortgagor, or any
Mortgagor Equity Owner, is a limited liability company, general or limited
partnership, trust or other entity, a Transfer of any equity interest in
Mortgagor, or a Transfer of an equity interest in any such Mortgagor Equity
Owner, as the case may be, either voluntarily or involuntarily; (v) any other
Transfer of any direct or indirect ownership interest in Mortgagor; (vi) the
occurrence of any transaction pursuant to which any person or entity is granted
an option to purchase all or any part of the Premises, or any direct, indirect
or beneficial ownership interest in Mortgagor, or (vii) any transaction,
agreement or arrangement occurs or is entered into pursuant to which any person
or entity is given any right to control, direct or veto any material actions or
decisions by Mortgagor, directly or indirectly, whether through an equity
ownership interest, contract right or otherwise. Notwithstanding the foregoing,
however, any involuntary Transfer of any direct or indirect equity interest in
Mortgagor caused by the death, incompetency or dissolution of (x) any
shareholder, member, or general or limited partner, (y) the beneficiary of a
trust having an equity interest in Mortgagor, or (z) any other equity owner of
Mortgagor, shall not be a default under this Mortgage or result in an Event of
Default hereunder so long as Mortgagor shall be reconstituted, if required for
the continued valid existence of Mortgagor following any such death,
incompetency or dissolution, and so long as those persons responsible for the
management of the Mortgagor on the date hereof remain unchanged after such
death, incompetency or dissolution, or any substitute or replacement management
of the Mortgagor following any such death, incompentency or dissolution shall be
approved by Mortgagee. In addition hereto, as long as, after giving effect to
such a transfer, Gregg Rechler and/or Mitchell Rechler maintains management of
the day-to-day operations of the Mortgagor and voting control of the Mortgagor,
transfers of ownership interest in the Mortgagor by, to and among, the direct
and indirect members of the Mortgagor (for purposes herein, the “Members”), to
immediate family members of the Members, as applicable, to entities controlled
by the Members or the immediate family members of Members, to trust established
for the benefit of the Members or the immediate family members of Members, shall
be permitted, so long as such transfers do not exceed an aggregate of 49% of the
ownership interests in the Mortgagor. As used herein, "immediate family members”
shall mean a spouse, a parent, a grandparent, a sibling, a child or a
grandchild, of a Member, as applicable. For purposes hereof, an indirect member
is a member who owns his, her or its membership entity through an entity that is
a direct member of Mortgagor. Further, and notwithstanding anything contained in
this Section 1.25 to the contrary, Transfers of equity and other interests in
Mortgagor and/or in any Mortgagor Equity Owners in connection with Mortgagor
obtaining mezzanine financing for the Property shall be permitted hereunder and
shall not require the consent of Mortgagee, provided (a) the Mezzanine Lender
(as defined below) is either (i) an institutional lender with an investment
grade credit rating, (ii) or a private investment firm or fund with liquid
assets of at least $100,000,000 and/or undrawn capital commitments of at least
$100,000,000. or (iii) an individual with a minimum net worth of $100,000,000
and liquid assets (consisting of cash or readily marketable securities) of at
least $25,000,000, (b) should the lender for such mezzanine financing (the
"Mezzanine Lender") require Mortgagee to enter into an intercreditor agreement,
Mortgagor shall pay Mortgagee's reasonable attorneys' fee in connection with the
negotiation of such intercreditor agreement, and (c) the Mezzanine Lender shall
agree that, upon an event of default and foreclosure of its security interests
under the mezzanine loan documents, as a condition of its exercise of its
remedies, the Mezzanine Lender shall pay off the remaining amounts due under
Note and this Mortgage. Mortgagee shall otherwise execute and promptly deliver
any documentation reasonably requested by the Mezzanine Lender. All loan
documents relating to the mezzanine loan, whether or not an intercreditor
agreement is required, shall be subject to Mortgagee’s approval, not to be
unreasonably, withheld, delayed or conditioned, in connection with such
financing.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.26 Intentionally omitted.


SECTION 1.27 Intentionally omitted.


SECTION 1.28 The relationship between Mortgagee and Mortgagor will at all times
be that of creditor and debtor. Under no circumstances shall the relationship be
construed as creating a partnership or joint venture.


SECTION 1.29 Intentionally omitted.


SECTION 1.30 Mortgagor represents, warrants and covenants as follows:


(a)            Neither Mortgagor, nor Mortgagor’s principals, constituents,
investors or affiliates is in violation of any legal requirements relating to
terrorism or money laundering, including Executive Order No. 13224 on Terrorist
Financing (effective September 24, 2001, (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).


(b)            Neither Mortgagor, nor Mortgagor’s principals, constituents,
investors or affiliates is a “Prohibited Person” which is defined as follows:


(i)             a person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;


(ii)            a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;


(iii)           a person or entity with whom Mortgagor is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or money
laundering legal requirements, including the Executive Order and the Patriot
Act;

 
 

--------------------------------------------------------------------------------

 

(iv)           a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order;


(v)            a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control; and


(vi)           a person or entity who is affiliated with a person or entity
listed above.


(c)            Neither Mortgagor, nor Mortgagor’s principals, constituents,
investors or affiliates will knowingly (i) conduct any business or engage in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order; or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purposes of evading or avoiding, or attempts
to violate, any of the prohibitions set forth in the Executive Order or the
Patriot Act.


SECTION 1.31. Intentionally omitted.


SECTION 1.32. Intentionally omitted.


(End of Article I)


ARTICLE II.


Events of Default and Remedies


SECTION 2.01 If one or more of the following Events of Default shall occur, that
is to say:


(a)            if (i) Mortgagor shall default in making any payment of any
principal or interest due under the Note when and as the same shall become due
and payable, or (ii) default shall be made in any other payment of the principal
of the Note, when and as the same shall become due and payable, whether at
maturity or by acceleration or as part of any prepayment or otherwise, in each
case, as in the Note and this Mortgage provided or default in the payment of any
other Indebtedness due to Mortgagee under this Mortgage or the other Loan
Documents; or (iii) Mortgagor shall default in timely making any payment of any
tax required by Section 1.08 hereof to be paid; ; or


(b)            if Mortgagor shall default in the due observance or performance
of any covenant, term or agreement on the part of Mortgagor contained in Section
1.01, 1.03, 1.07 or 1.09 hereof and such default shall have continued for a
period of thirty (30) days after written notice specifying such default shall
have been given to the Mortgagor by the Mortgagee, unless such term, covenant or
agreement cannot be complied with or such default be cured in such period and
provided further that the Mortgagor shall commence compliance with such term,
covenant or agreement or curing such default and shall continue to diligently
prosecute such compliance or curing such default; or

 
 

--------------------------------------------------------------------------------

 

(c)            if any representation or warranty of Mortgagor made in Section
1.01 shall now or hereafter be false in any material respect; or


(d)            if Mortgagor shall default in the due observance or performance
of any other covenant or condition on the part of Mortgagor in the Note, or in
this Mortgage, and Mortgagor shall fail to remedy such default within a
commercially reasonable time, not to exceed thirty (30) days, after written
notice by Mortgagee to Mortgagor of such default; provided, however, that if any
such default cannot be cured within such thirty (30) day period, but which,
within the reasonable judgment of Mortgagee, are capable of being cured within a
reasonable period of time without material injury to the benefits afforded or
intended to be afforded to Mortgagee under the Mortgage and which are not
capable of being cured solely by the payment of money, Mortgagor shall be
afforded up to an additional sixty (60) days to cure such default so long as
such time to cure does not require an extension of the Maturity Date of the Note
and provided Mortgagor shall have commenced such cure within such initial thirty
(30) day period and shall thereafter diligently continue to cure such default;
or


(e)            if by the order of a court of competent jurisdiction, a trustee,
receiver or liquidator of the Mortgaged Property, or any part thereof, or of
Mortgagor shall be appointed and such order shall not be discharged or dismissed
within forty-five (45) days after such appointment; or


(f)             if Mortgagor shall: (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case
under any such law or to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of Mortgagor or of any substantial part of its property, (iii) make
any general assignment for the benefit of creditors, (iv) fail generally to pay
its debts as such debts become due, or (v) take any action in furtherance of any
of the foregoing; or


(g)            if any of the creditors of Mortgagor shall commence against
Mortgagor an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect and if such case shall not be
discharged or dismissed within forty-five (45) days after the date on which such
case was commenced, or


(h)            if final judgment for the payment of money in excess of
$250,0000.00 shall be rendered against Mortgagor and Mortgagor shall not
discharge the same or cause it to be discharged within sixty (60) days from the
entry thereof, or shall not appeal therefrom or from the order, decree or
process upon which or pursuant to which said judgment was granted, based or
entered, and secure a stay of execution pending such appeal; or


(i)             intentionally omitted; or


(j)             if any Transfer prohibited by Section 1.25 hereof shall occur;
or

 
 

--------------------------------------------------------------------------------

 

(k)            if a default by Mortgagor shall occur under any mortgage or deed
of trust that is prior or subordinate to the lien of this Mortgage, or the
mortgagee under any prior or subordinate mortgage or the trustee under any prior
or subordinate deed of trust commences a foreclosure action in connection with
said mortgage or deed of trust; it being further agreed by Mortgagor that an
Event of Default hereunder shall constitute an Event of Default under any such
other mortgage or deed of trust held by Mortgagee; or


(l)             if any Guarantor or principal of Guarantor defaults under or
attempts to withdraw, cancel or disclaim liability under any guaranty issued to
Mortgagee; or


(m)           if Mortgagor defaults under any other agreement with Mortgagee or
any affiliate of Mortgagee; or


(n)            if any person or entity having or claiming an interest in
Mortgagor or the Mortgaged Property, or any part thereof, commences an action or
proceeding against Mortgagor, the Mortgaged Property, or any part thereof, or
any person or entity having or claiming an interest in Mortgagor or the
Mortgaged Property, or any part thereof; or


(o)            intentionally omitted; or


(q)            intentionally omitted.


I.              Acceleration of the Indebtedness. During the continuance of any
such Event of Default, Mortgagee, by written notice given to Mortgagor, may
declare the entire principal of the Note then outstanding (if not then due and
payable), and all accrued and unpaid interest thereon, together with all other
Indebtedness, to be due and payable immediately, notwithstanding anything to the
contrary herein or in the Note or the other Loan Documents;


II.             Possession of the Mortgaged Property. During the continuance of
any such Event of Default, with or without the appointment of a receiver, or an
application therefor, Mortgagee personally, or by its agents or attorneys, may
enter into and upon all or any part of the Premises, and each and every part
thereof, and may exclude Mortgagor, its agents and servants wholly therefrom;
and having and holding the same, may use, operate, manage and control the
Premises and conduct the business thereof, either personally or by its
superintendents, managers, agents, servants, attorneys or receivers; and upon
every such entry, Mortgagee, at the expense of the Mortgagor, from time to time,
either by purchase, repairs or construction, may maintain and restore the
Mortgaged Property, whereof it shall become possessed as aforesaid, may complete
the construction of any of the Improvements and in the course of such completion
may make such changes in the contemplated Improvements as it may deem desirable
and may insure the same; and likewise, from time to time, at the expense of
Mortgagor, Mortgagee may procure title reports, title insurance, surveys,
appraisals and such other reports as Mortgagee, in its sole discretion, shall
deem necessary, and make all necessary or proper repairs, renewals and such
useful alterations, additions, betterments and improvements thereto and thereon
as to it may deem advisable; and in every such case Mortgagee shall have the
right to manage and operate the Premises and to carry on the business thereof
and exercise all rights and powers of Mortgagor with respect thereto either in
the name of Mortgagor or otherwise as it shall deem best; and Mortgagee shall be
entitled to collect and receive all earnings, revenues, rents, issues, profits
and income of the Premises and every part thereof, all of which shall for all
purposes constitute property of Mortgagee; and in furtherance of such right
Mortgagee may collect the Rents payable under all Leases of the Premises
directly from the lessees thereunder upon notice to each such lessee that an
Event of Default exists hereunder accompanied by a demand on such lessee for the
payment to Mortgagee of all Rents due and to become due under its Lease, and
Mortgagor, for the benefit of Mortgagee and each such lessee hereby covenants
and agrees that the lessee shall be under no duty to question the accuracy of
Mortgagee’s statement of default and shall unequivocally be authorized to pay
said Rents to Mortgagee without regard to the truth of Mortgagee’s statement of
default and notwithstanding notices from Mortgagor disputing the existence of an
Event of Default such that the payment of Rent by the lessee to Mortgagee
pursuant to such a demand shall constitute performance in full of the lessee’s
obligation under the Lease for the payment of Rents by the lessee to Mortgagor;
and after deducting the expenses of conducting the business thereof and of all
maintenance, repairs, renewals, replacements, alterations, additions,
betterments and improvements and amounts necessary to pay for taxes,
assessments, insurance and prior or other proper charges upon the Mortgaged
Property, or any part thereof, as well as just and reasonable compensation for
the services of Mortgagee and for all attorneys, counsel, agents, clerks,
servants and other employees by it properly engaged and employed, Mortgagee
shall apply the moneys arising as aforesaid, first to the payment of accrued
interest under the Note, second to the payment of the principal of the Note,
when and as the same shall become payable, and finally to the payment of any
other Indebtedness and sums required to be paid by Mortgagor under this Mortgage
or the other Loan Documents. Further and not in limitation to the foregoing, in
the event that Mortgagee takes possession of the Mortgaged Property, Mortgagee
acknowledges that all of Mortgagor’s obligations under the PILOT Agreement
remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 

III.            Foreclosure, Etc. Mortgagee, with or without entry, personally
or by its agents or attorneys, insofar as applicable, may:


(1)                            sell (and in the case of any default by any
purchaser, resell) the Mortgaged Property, or any part thereof, to the extent
permitted and pursuant to the procedures provided by law, and all estate, right,
title and interest, claim and demand therein, and right of redemption thereof,
at one or more sales as an entirety or in parcels, and at such time and place
upon such terms and after such notice thereof as may be determined by Mortgagee
or as required or permitted by law; or


(2)                            institute proceedings for the complete or partial
foreclosure of this Mortgage; or


(3)                            take such steps to protect and enforce its rights
whether by action, suit or proceeding in equity or at law for the specific
performance of any covenant, condition or agreement in the Note, this Mortgage
or the other Loan Documents, or in aid of the execution of any power herein
granted, or for any foreclosure hereunder, or for the enforcement of any other
appropriate legal or equitable remedy or otherwise as Mortgagee shall elect.


IV.            Power of Sale. Mortgagor hereby unconditionally and irrevocably
gives, grants, sets over and confirms unto the Mortgagee the Power of Sale,
which may be unconditionally exercised at any time or times after an Event of
Default and in connection therewith, Mortgagor hereby (a) consents to any one or
more adjournments of the sale date which Mortgagee may grant, consent to and/or
schedule, whether or not Mortgagor is notified of such adjournment and (b)
waives any and all objections Mortgagor may have to the date of sale, the place
of sale, the terms of sale, and any other matter selected by Mortgagee. The sale
by Mortgagee of less than the whole of the Mortgaged Property shall not exhaust
the right to sell any remainder of the Mortgaged Property, and Mortgagee is
specifically empowered to make a successive sale or sales until the whole of the
Mortgaged Property shall be sold. If the proceeds of the sale of less than the
whole of the Mortgaged Property is less than the aggregate of the obligations
secured hereby and payable under subsection (d) of Section 2.02, then this
Mortgage and the lien hereof shall remain in full force and effect as to the
unsold portion of the Mortgaged Property just as though no sale had been made.

 
 

--------------------------------------------------------------------------------

 

V.             Assent to Decree. Mortgagor hereby assents to the passage of a
decree for the sale of the Mortgaged Property, or any part thereof, by any court
having jurisdiction, without notice to Mortgagor (except as expressly required
by applicable law).


VI.            Appointment of Receiver. After the happening of any Event of
Default and during its continuance, or upon the commencement of any proceedings
to foreclose this Mortgage or to enforce the specific performance hereof or in
aid thereof or upon the commencement of any other judicial proceeding to enforce
any right of Mortgagee, Mortgagee shall be entitled, as a matter of right, if it
shall so elect, without the giving of notice to any other party and without
regard to the adequacy or inadequacy of any security for the Indebtedness,
forthwith either before or after declaring the unpaid principal of the Note to
be due and payable, to the appointment of a receiver or receivers in respect of
the Premises and/or other Mortgaged Property, and Mortgagor hereby consent to
the appointment of such receiver or receivers.


VII.          Rights of a Secured Party. Mortgagee shall also have such other
rights and/or remedies provided to a mortgagee and/or a secured party by the
Code.


SECTION 2.02 vii) Mortgagee may adjourn from time to time any sale by it to be
made under or by virtue of this Mortgage by announcement at the time and place
appointed for such sale or for such adjourned sale or sales; and, except as
otherwise provided by any applicable provision of law, Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.


(b)            Upon the completion of any sale or sales made by Mortgagee under
or by virtue of this Article II, Mortgagee, or an officer of any court empowered
to do so, shall execute and deliver to the accepted purchaser or purchasers a
good and sufficient instrument, or good and sufficient instruments, conveying,
assigning and transferring all estate, right, title and interest in and to the
property and rights sold and shall execute and deliver to the appropriate
governmental authority any affidavit, instrument, document and/or filing
required pursuant to any applicable statute, ordinance, rule and/or regulation,
of the State of New York. As long as the Loan secured by this Mortgage remains
unpaid, and to the extent Mortgagor fails to execute same within ten (10) days
of written request by Mortgagee, Mortgagee is hereby irrevocably appointed the
true and lawful attorney of Mortgagor in its respective names and stead, to make
all necessary conveyances, assignments, transfers and deliveries of the
Mortgaged Property and rights so sold and for that purpose Mortgagee may execute
all necessary instruments of conveyance, assignment and transfer, including,
without limitation, any affidavit, instrument, document or filing required
pursuant to any applicable statute, rule or regulation of the State of New York
as the same may be amended from time to time, and may substitute one or more
persons with like power, Mortgagor hereby ratifying and confirming all that its
said attorney or such substitute or substitutes shall lawfully do by virtue
hereof. Nevertheless, Mortgagor, if so requested by Mortgagee, shall ratify and
confirm any such sale or sales by executing and delivering to Mortgagee or to
such purchaser or purchasers all such instruments as may be advisable, in the
reasonable judgment of Mortgagee, for that purpose, and as may be designated in
such request. Any such sale or sales made under or by virtue of this Article II,
whether made under or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, shall operate to divest all the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Mortgagor in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Mortgagor and against any and all persons
claiming or who may claim the same, or any part thereof, from, through or under
Mortgagor .

 
 

--------------------------------------------------------------------------------

 

(c)            In the event of any sale made under or by virtue of this Article
II (whether made under or by virtue of judicial proceedings, a judgment or
decree of foreclosure or a Power of Sale), the entire principal of, and interest
on, the Note, if not previously due and payable, and all other sums required to
be paid by Mortgagor pursuant to this Mortgage, immediately thereupon, shall,
anything in the Note or in this Mortgage to the contrary notwithstanding, become
due and payable.


(d)            The purchase money proceeds or avails of any sale made under or
by virtue of this Article II, together with any other sums which then may be
held by Mortgagee under this Mortgage, whether under the provisions of this
Article II or otherwise, shall be applied as follows:


First: To the payment of the costs and expenses of such sale, including, but not
limited to, the reasonable compensation to Mortgagee, its agents and counsel,
and any sums that may be due under and/or pursuant to any statute, rule,
regulation and/or law which imposes any tax, charge, fee and/or levy in
connection with and/or arising from the exercise of any right and/or remedy
under this Mortgage or the requirement that any sum be paid in order to record
and/or file any deed, instrument of transfer or other such document in
connection with any such sale and of any judicial proceedings wherein the same
may be made, and of all expenses, liabilities and advances made or incurred by
Mortgagee under this Mortgage, together with interest at the Default Rate on all
advances made by Mortgagee and all taxes or assessments, except any taxes,
assessments or other charges subject to which the Mortgaged Property shall have
been sold.


Second: To the payment of the whole amount then due, owing or unpaid upon the
Note for principal, interest, other indebtedness, and any other sums required to
be paid thereunder with interest on the unpaid principal at the Default Rate
from and after the happening of any Event of Default described in Section 2.01
from the due date of any such payment of principal until the same is paid.


Third: To the payment of the whole amount then due, owing or unpaid upon any
other note made by Mortgagor held by Mortgagee for principal and interest, with
interest on the unpaid principal at the default rate set forth in such other
note, if applicable, from and after the happening of any Event of Default
described in Section 2.01 from the due date of any such payment of principal
until the same is paid.

 
 

--------------------------------------------------------------------------------

 

Fourth: To the payment of any other Indebtedness and any other sums required to
be paid by Mortgagor pursuant to any provision of this Mortgage, the Note or the
other Loan Documents.


Fifth: To the payment of the surplus, if any, to Mortgagor.


(e)            Upon any sale made under or by virtue of this Article II, whether
made under or by virtue of judicial proceedings, a judgment or decree of
foreclosure and sale, or a Power of Sale, Mortgagee may bid for and acquire the
Mortgaged Property or any part thereof and in lieu of paying cash therefor may
make settlement for the purchase price by crediting upon the Indebtedness of
Mortgagor secured by this Mortgage the net sales price after deducting therefrom
the expenses of the sale and the costs of the action and any other sums which
Mortgagee is authorized to deduct under this Mortgage.


SECTION 2.03 viii) In case an Event of Default described in Section 2.01 shall
have occurred and be continuing, then, upon written demand of Mortgagee,
Mortgagor will pay to Mortgagee the whole amount which then shall have become
due and payable on the Note, for principal or interest or both, as the case may
be, and after the happening of said Event of Default will also pay to Mortgagee
interest at the Default Rate on the then unpaid principal of the Note, and the
sums required to be paid by Mortgagor pursuant to any provision of this
Mortgage, and in addition thereto such further amount as shall be sufficient to
cover the costs and expenses of collection, including reasonable compensation to
Mortgagee, its agents, and counsel and any expenses incurred by Mortgagee
hereunder. In the event Mortgagor shall fail forthwith to pay such amounts upon
such demand, Mortgagee shall be entitled and empowered to institute such action
or proceedings at law or in equity as may be advised by its counsel for the
collection of the sums so due and unpaid, and may prosecute any such action or
proceedings to judgment or final decree, and may enforce any such judgment or
final decree against Mortgagor and collect, out of the property of Mortgagor
wherever situated, as well as out of the Mortgaged Property, in any manner
provided by law, moneys adjudged or decreed to be payable.


(b)            Mortgagee shall be entitled to recover judgment as aforesaid
either before or after or during the pendency of any proceedings for the
enforcement of the provisions of this Mortgage; and the right of Mortgagee to
recover such judgment shall not be affected by any entry or sale hereunder, or
by the exercise of any other right, power or remedy for the enforcement of the
provisions of this Mortgage, or the foreclosure of the lien hereof; and in the
event of a sale of the Mortgaged Property, or any part thereof, and of the
application of the proceeds of sale, as in this Mortgage provided, to the
payment of the debt hereby secured, Mortgagee shall be entitled to enforce
payment of, and to receive all amounts then remaining due and unpaid upon the
Note, and to enforce payment of all other charges, payments and costs due under
this Mortgage, and shall be entitled to recover judgment for any portion of the
debt remaining unpaid, with interest at the Default Rate. In case of the
commencement of any case against Mortgagor under any applicable bankruptcy,
insolvency, or other similar law now or hereafter in effect or any proceedings
for its reorganization or involving the liquidation of its assets, then
Mortgagee shall be entitled to prove the whole amount of principal and interest
due upon the Note to the full amount thereof, and all other payments, charges
and costs due under this Mortgage, without deducting therefrom any proceeds
obtained from the sale of the whole or any part of the Mortgaged Property,
provided, however, that in no case shall Mortgagee receive a greater amount than
such principal and interest and such other payments, charges and costs from the
aggregate amount of the proceeds of the sale of the Mortgaged Property and the
distribution from the estate of Mortgagor.

 
 

--------------------------------------------------------------------------------

 

(c)            No recovery of any judgment by Mortgagee and no levy of an
execution under any judgment upon the Mortgaged Property or upon any other
property of Mortgagor shall affect in any manner or to any extent, the lien of
this Mortgage upon the Mortgaged Property, or any part thereof, of any liens,
rights, powers or remedies of Mortgagee hereunder, but such liens, rights,
powers and remedies of Mortgagee shall continue unimpaired as before.


(d)            Any moneys thus collected by Mortgagee under this Section 2.03
shall be applied by Mortgagee in accordance with the provisions of subsection
(d) of Section 2.02.


SECTION 2.04 After the happening of any Event of Default and immediately upon
the commencement of any action, suit or other legal proceedings by Mortgagee to
obtain judgment for the principal of, or interest on, the Note, and/or all other
Indebtedness and/or other sums required to be paid by Mortgagor pursuant to any
provision of this Mortgage, or of any other nature in aid of the enforcement of
the Note or of this Mortgage, Mortgagor will (a) consent to the service of
process as provided in Section 3.11 hereof and enter its voluntary appearance in
such action, suit or proceeding, and (b) if required by Mortgagee, consent to
the appointment of a receiver or receivers of the Mortgaged Property, or any
part thereof, and of all the earnings, revenues, rents, issues, profits and
income thereof.


SECTION 2.05 Notwithstanding the appointment of any receiver, liquidator or
trustee of Mortgagor, or of any of its property, or of the Mortgaged Property or
any part thereof, Mortgagee shall be entitled to retain possession and control
of all property now or hereafter held under this Mortgage.


SECTION 2.06 No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy or remedies, and each and every
such remedy shall be cumulative, and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute.
No delay or omission of Mortgagee to exercise any right or power accruing upon
any Event of Default shall impair any such right or power, or shall be construed
to be a waiver of any such Event of Default or any acquiescence therein; and
every power and remedy given by this Mortgage to Mortgagee may be exercised from
time to time as often as may be deemed expedient by Mortgagee. Nothing in this
Mortgage or in the Note shall affect the obligation of Mortgagor to pay the
principal of, and interest on, the Note in the manner and at the time and place
therein respectively expressed.


SECTION 2.07 Mortgagor will not at any time insist upon, or plead, or in any
manner whatever claim or take any benefit or advantage of any stay or extension
or moratorium law, any exemption from execution or sale of the Mortgaged
Property or any part thereof, wherever enacted, now or at any time hereafter in
force, which may affect the covenants and terms of performance of this Mortgage,
nor claim, take or insist upon any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales thereof which may be
made pursuant to any provision herein, or pursuant to the decree, judgment or
order of any court of competent jurisdiction; nor, after any such sale or sales,
claim or exercise any right under any statute heretofore or hereafter enacted to
redeem the property so sold or any part thereof and Mortgagor hereby expressly
waives all benefit or advantage of any such law or laws, and covenants not to
hinder, delay or impede the execution of any power herein granted or delegated
to Mortgagee, but to suffer and permit the execution of every power as though no
such law or laws had been made or enacted. Mortgagor, for itself and all who may
claim under it, waives, to the extent that it lawfully may, all right to have
the Mortgaged Property, or any part thereof, marshaled upon any foreclosure
hereof.

 
 

--------------------------------------------------------------------------------

 

SECTION 2.08 During the continuance of any Event of Default, and pending the
exercise by Mortgagee of its right to exclude Mortgagor from all or any part of
the Premises, Mortgagor agrees to pay the fair and reasonable rental value for
the use and occupancy of the Mortgaged Property, or any part thereof that is in
its possession for such period, and upon default of any such payment, will
vacate and surrender possession of the Mortgaged Property, or any part thereof,
to Mortgagee or to a receiver, if any, and in default thereof may be evicted by
any summary action or proceeding for the recovery of possession of the Premises
for non payment of rent, however designated.


(End of Article II)


ARTICLE III.


MISCELLANEOUS


SECTION 3.01 In the event any one or more of the provisions contained in this
Mortgage or in the Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, but this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.


SECTION 3.02 All notices hereunder shall be in writing and shall be deemed to
have been sufficiently given or served for all purposes three (3) days after
being sent by registered or certified mail, return receipt requested, or one (1)
day after being sent by nationally recognized overnight courier, in the case of
Mortgagee, at its address stated above to Attention: General Counsel, with a
copy to Moritt Hock & Hamroff LLP, 400 Garden City Plaza, Garden City, New York
11530, Attention: Gary C. Hisiger, Esq., and in the case of Mortgagor at its
address above stated, or at such other address of which any party shall have
notified any other party giving such notice in writing as aforesaid.


SECTION 3.03 All covenants hereof shall be construed as affording to Mortgagee
rights additional to and not exclusive of the rights conferred under the
provisions of Sections 254 and 273 of the Real Property Law of the State of New
York, or any other applicable law.

 
 

--------------------------------------------------------------------------------

 

SECTION 3.04 All of the grants, terms, conditions, provisions and covenants of
this Mortgage shall run with the land, shall be binding upon Mortgagor and the
Agency and shall inure to the benefit of Mortgagee, subsequent holders of this
Mortgage and their respective successors and assigns. For the purpose of this
Mortgage, the term “Mortgagor” shall include and refer to the mortgagor named
herein, any subsequent owner of the Mortgaged Property, or any part thereof, and
their respective heirs, executors, legal representatives, successors and
assigns. If there is more than one Mortgagor, all their undertakings hereunder
shall be deemed joint and several.


SECTION 3.05 The enforcement of this Mortgage shall be governed, construed and
interpreted by the laws of the State of New York (without giving effect to New
York’s principles of conflicts of law). Nothing in this Mortgage, the Note or in
any other Loan Documents between Mortgagor and Mortgagee shall require Mortgagor
to pay, or Mortgagee to accept, interest in an amount which would subject
Mortgagee to any penalty or forfeiture under applicable law. In the event that
the payment of any charges, fees or other sums due hereunder or under the Note
or any other Loan Documents, which are or could be held to be in the nature of
interest and which would subject Mortgagee to any penalty or forfeiture under
applicable law, then, ipso facto, the obligations of Mortgagor to make such
payment shall be reduced to the highest rate authorized under applicable law.
Should Mortgagee receive any payment which is or would be in excess of the
highest rate authorized under law, such payment shall have been, and shall be
deemed to have been, made in error, and shall automatically be applied to reduce
the outstanding principal balance of the Indebtedness with no penalty to
Mortgagor.


SECTION 3.06 This Mortgage and all of the terms, covenants, provisions,
conditions and grants contained in this Mortgage cannot be altered, amended,
waived, modified or discharged orally, and no executory agreement shall be
effective to modify, waive or discharge, in whole or in part, anything contained
in this Mortgage unless it is in writing and signed by the party against whom
enforcement of the modification, alteration, amendment, waiver or discharge is
sought.


SECTION 3.07 Mortgagor acknowledges that it has received a true copy of this
Mortgage.


SECTION 3.08 Time is of the essence as to each of Mortgagor’s obligations under
this Mortgage.


SECTION 3.09 The information set forth on the cover hereof is hereby
incorporated herein.


SECTION 3.10 The Mortgaged Property includes, and shall be deemed to include,
inter alia, the Chattels and the Intangibles, regardless of whether they are
held or hereafter acquired, by Mortgagor in, to and under the Mortgaged
Property. By executing and delivering this Mortgage, Mortgagor has granted, in
the same manner and with the same effect described in the Granting Clause
hereof, to Mortgagee, as additional security, a security interest in the
Chattels and the Intangibles which are subject to the Code. If any Event of
Default shall occur, Mortgagee shall have, in addition to any and all other
rights and remedies set forth in this Mortgage, and may exercise without demand,
any and all rights and remedies granted to a secured party under the Code,
including, but not limited to, the right to take possession of the Chattels and
the Intangibles, or any part thereof, and the right to advertise and sell the
Chattels and the Intangibles, or any part thereof, pursuant to and in accordance
with the power of sale provided for in this Mortgage. Mortgagor agrees that any
notice of sale or other action intended by Mortgagee with respect to the
Chattels and the Intangibles, or any part thereof, shall constitute reasonable
notice if it is sent to Mortgagor not less than ten (10) days prior to any such
sale or intended action. The proceeds of any such sale of the Chattels and the
Intangibles, or any part thereof, shall be applied in the manner set forth in
clauses First through Fourth of Section 2.02 (d) of this Mortgage.

 
 

--------------------------------------------------------------------------------

 

SECTION 3.11 Mortgagor hereby irrevocably submits to the exclusive jurisdiction
of any New York state or federal court sitting in the County of Suffolk over any
suit, action or proceeding arising out of or relating to this Mortgage and any
other Loan Documents, and Mortgagor and the Agency hereby agree and consent
that, in addition to any methods of service of process provided for under
applicable law, all service of process in any such suit, action or proceeding in
any New York State or Federal court sitting in the County of Suffolk, may be
made by certified or registered mail, return receipt requested, directed to
Mortgagor at the following address and service so made shall be complete five
(5) days after the same shall have been so mailed: c/o Rechler Equity Partners,
225 Broadhollow Road, Suite 184W, Melville, New York 11747, Attention: Gregg
Rechler.


SECTION 3.12 This Mortgage does not cover real property principally improved or
to be improved by one or more structures containing in the aggregate not more
than six (6) residential dwelling units, each having their own separate cooking
facilities.


SECTION 3.13 Mortgagor and Mortgagee shall upon a mutual agreement to do so
execute such documents as may be reasonably necessary in order to effectuate the
modification of this Mortgage, including the execution of substitute mortgages,
so as to create two or more coordinate liens on the Mortgaged Property or a
portion thereof in such amounts as may be mutually agreed upon but in no event
to exceed, in the aggregate, the Mortgage Amount. Mortgagor shall pay all costs
in connection with said modification, including, but not limited to, title
examination costs, title insurance premiums, charges, and any mortgage recording
taxes. Nothing contained herein shall require Mortgagee to execute said
documents if the property encumbered by said coordinate mortgages shall be less
than the property mortgaged hereby.


SECTION 3.14 MORTGAGOR AND BY ITS ACCEPTANCE HEREOF, MORTGAGEE, EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE MORTGAGE, OR ANY CLAIM, COUNTERCLAIM
OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY MORTGAGOR AND MORTGAGEE, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. MORTGAGOR AND MORTGAGEE ARE
EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 
 

--------------------------------------------------------------------------------

 

SECTION 3.15 MORTGAGOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF
MORTGAGEE ON THIS MORTGAGE, ANY AND EVERY RIGHT MORTGAGOR MAY HAVE TO (I)
INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN
COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER
OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT
OR PROHIBIT MORTGAGOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
MORTGAGEE WITH RESPECT TO ANY ASSERTED CLAIM.


SECTION 3.16 Intentionally Omitted.


SECTION 3.17 Mortgagor hereby indemnifies Mortgagee and holds Mortgagee harmless
from and against any and all Claims and Expenses directly or indirectly arising
out of or resulting from any transaction, act, omission, event or circumstance
in any way connected with the Loan, the Mortgaged Property or the Loan
Documents, including, without limitation, any Claim arising out of or resulting
from any assertion or allegation that Mortgagee is liable for any act or
omission of Mortgagor or any other Person in connection with the ownership,
development, financing, operation or sale of the Mortgaged Property, or any part
thereof; provided, however, that Mortgagor shall not be obligated to indemnify
Mortgagee with respect to any Claim arising solely from the gross negligence or
willful misconduct of Mortgagee or any of its agents or representatives. The
agreements and indemnifications contained in this Section shall apply to Claims
arising both before and after the repayment of the Loan and shall survive the
repayment of the Loan, any foreclosure or deed in lieu thereof and any other
action by Mortgagee to enforce the rights and remedies of Mortgagee hereunder or
under the other Loan Documents.


SECTION 3.18 This Mortgage may be executed in any number of counterparts, and
each of such counterparts shall for all purposes be deemed to be an original and
all such counterparts shall together constitute but one and the same mortgage.


SECTION 3.19 If Mortgagor shall pay to Mortgagee the Indebtedness incurred under
the Note, this Mortgage and the other Loan Documents, and shall otherwise abide
by and comply with all of the material terms, covenants, conditions and
obligations set forth in this Mortgage and in the Note, then the lien of this
Mortgage shall cease, terminate and be void. Upon repayment in full of all
amounts due under the Note, this Mortgage and the other Loan Documents, at the
written request of Mortgagor and at no cost to Mortgagee, Mortgagee shall assign
the Note and this Mortgage to a new lender to be designated by Mortgagor.


(End of Article III)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Mortgage has been duly executed by Mortgagor as of the
day and year first above written.



 
MORTGAGOR:
           
REP 80 ARKAY DRIVE, LLC
            By: Rechler Management, LLC       Its Management            
By:
/s/ Gregg Rechler      
Name: Gregg Rechler
     
Title:   Authorized Representative
 


 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
)

) ss.:
COUNTY OF
)



On the 12th day of March in the year 2012, before me, the undersigned,
personally appeared Gregg Rechler, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.



  /s/ Matthew A. Lamstein    
Notary Public
          MATTHEW C. LAMSTEIN     Notary Public State of New York     No.
02LA6130967     Qualified in Nassau County     Commission Expires July 25, 2013
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Legal Description
 
 
 

--------------------------------------------------------------------------------